Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about June 3, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts, which if committed by an adult, would constitute the crime of attempted petit larceny, and placed appellant with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
The court’s fact-finding determination was based on legally *39sufficient evidence. The acts of appellant and the other perpetrators tended to effect the commission of petit larceny, and the implicit threat of force further demonstrated appellant’s larcenous intent (see, Matter of Nehial W., 232 AD2d 152). The complainant’s testimony provided the court with ample basis upon which to reject appellant’s claim that his conduct was consistent with panhandling. Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.